DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 2, 5, 6, 8, and 11-18 are allowed.
The following is an examiner’s statement of reasons for allowance, the prior art of re cord fails to teach or suggest:  a surface passivated silicon substrate layer at least a portion of which is doped with dopants of a conductivity type; a first insulator layer formed above the silicon substrate layer; wherein the first insulator layer and the dopants of the silicon substrate layer have opposite electric charges, wherein a static charge of the first insulator layer causes forming of a depletion region at an interface between the at least one insulator layer and the silicon substrate layer, and wherein the first insulator layer has thickness that is determined based on the static charge of the first insulator layer and properties of the silicon substrate layer; a first metal layer, wherein the first insulator layer is arranged between the silicon substrate layer and the first metal layer; and a second insulator layer and a second metal layer, wherein the second insulator layer is arranged between the first metal layer and the second metal layer, and the second metal layer is arranged above the first metal layer, wherein at least one of the first insulator layer and the second insulator layer comprises an Atomic Layer Deposition (ALD) grown aluminum oxide layer, an Atomic Layer Deposition (ALD) grown aluminum nitride layer, or a plasma enhanced chemical vapor deposition (PECVD) oxide or nitride layer (claim 1) providing a surface passivated silicon substrate comprising dopants of a first conductivity type; depositing a first insulator layer on the silicon substrate, wherein a static charge of the first insulator layer is of a 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY K SMITH whose telephone number is (571)272-1884. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 5712703829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRADLEY SMITH/Primary Examiner, Art Unit 2817